Citation Nr: 1422936	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-31 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon



THE ISSUES

1. Entitlement to service connection for a spine disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD), irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).

2. Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disorder.

3. Entitlement to service connection for an osteopenic bone density disorder, as secondary to the service-connected PTSD, IBS and GERD.

4. Entitlement to an initial rating in excess of 10 percent for the service-connected IBS and GERD.





REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1965 to July 1965 and active service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and September 2009 rating decisions by the RO.

In November 2013, the Board remanded the Veteran's claims for additional development.  The case is once again before the Board. 

A review of the Virtual VA paperless claims processing system reveals that it contains VA treatment records relevant to the issues on appeal.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS) Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As will be discussed, the Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection for a left ankle disorder has been received.

The reopened claim of service connection for a left ankle disorder, as well as the claim of service connection for a bone density disorder and the claims for increase are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran is shown to have had lumbosacral strain and lordosis at the time of his entrance into service. 

2. The pre-existing lumbosacral strain and lordosis is shown clearly and unmistakably to have not undergone an increase in severity during the Veteran's period of active service.  

3. The currently demonstrated degenerative changes of the spine are not shown to have been due to an event or incident of the Veteran's period of active duty or to have been caused or aggravated by the service-connected PTSD, IBS or GERD. 

4. In an unappealed June 2005 rating decision, the RO denied service connection for a left ankle disorder; the Veteran did not perfect a timely appeal of this decision and new and material evidence was not received within one year of the denial. 

5. The evidence associated with the claims folder since the June 2005 rating decision, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSIONS OF LAW

1. The Veteran's pre-existing spine disability by lumbosacral strain and lordosis manifested lumbosacral strain and lordosis was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

2. The Veteran's spine disability manifested by degenerative changes are not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred in service; nor are any degenerative changes proximately due to or the result of service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).

3. New and material evidence has been received to reopen the claim of service connection for a left ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in February 2009. 

This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. 

Specifically, the RO has associated the Veteran's service treatment records, VA treatment records, and records from the Social Security Administration with the claims file. 

As noted, the Veteran's claim was remanded for additional development in November 2013. A review of the record reveals that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). Neither the Veteran nor his representative asserts otherwise.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in January 2014.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  The Veteran and his representative have not contended otherwise.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


I. Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection may be established on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet.App. at 448.  

Under section 3.310(b) of VA regulations, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

Further, a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id.

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.



II. A Spine Disorder

The Veteran enlisted in the U.S. Naval Reserve in January 1965.  At that time he completed a self-report of medical history wherein he stated that he was in good health and did not identify any spine problems.  He was also afforded a physical examination in January 1965 and was found to have a spine that was normal. 

As noted, the Veteran served on ACDUTRA from June 1965 to July 1965.  The record does not reflect, nor does the Veteran allege, that he incurred a spine disorder while on ACDUTRA.

The Veteran's DD Form 214 indicates that he was ordered to active duty on May 31, 1966.

In a June 1966 self-report of medical history, the Veteran indicated that he was in good health, but had been previously hospitalized for back problems.  

A physician reviewing the Veteran's comments noted that the Veteran had moderate lordosis that was occasionally symptomatic.  A physical examination at that time did not reveal any spine defect, but noted that the Veteran had been hospitalized in May 1966 for lumbosacral strain and had moderate lordosis. 

Based on the Veteran's complaints of back pain and the finding of "moderate lordosis [which was] occasionally symptomatic" the statutory presumption of soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  

Accordingly, the Veteran cannot bring a claim of service connection for a back disability, but he may bring a claim for service connected aggravation of that disorder.  See Wagner, supra.  

While a back disability was noted at the time of the Veteran's active duty service, the service treatment records are negative for any complaints or findings of a back disorder. His May 1968 separation examination indicates that his spine was examined and found to be clinically normal. 

A VA examination in September 2010 noted that the Veteran had degenerative changes of the spine.  

The January 2014 VA examination noted that, at the end of his active duty service, the Veteran was able to walk five miles and to lift and carry 80 pounds and was having no significant pain.  It was also noted that the Veteran reported that, while he had "back pain since high school, he did okay in the Navy."  

The examiner stated that he found no service treatment records or history from the Veteran that indicated a deterioration of his back condition during military service and concluded that the Veteran's preexisting back disability was not aggravated while on active duty.  

Based on this opinion, and on the recorded medical history, the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting back disability did not undergo any aggravation during military service.

The Veteran also asserts that his current back disability has been aggravated by the medication used to control his service-connected disabilities.  Specifically, in his July 2009 Substantive Appeal, the Veteran argued his medications had "robbed his bones of calcium" which resulted in his current spine disease.  

In a January 2014 report, the VA examiner indicated that "age, smoking and lack of conditioning [were] more likely than not [the] contributing factors to his current spine disorder."  

The VA examiner added that the Veteran had exhibited laboratory testing results consistent with mild osteopenia, but had been treated for a vitamin D deficiency and with calcium.  It was noted that there was no current evidence of osteopenia or osteoporosis.  

The VA examiner further stated that the medication used to control his IBS, GERD and PTSD were "less likely than not contributing factors to aggravate his current spine disease, because" there was a "lack of medical evidence to link them." 

The Board has considered the Veteran's argument that his IBS, GERD and PTSD, to include the medication used to treat these disabilities, have aggravated his spine disability.   

However, the Veteran has not provided any rationale for his assertions and such statements are afforded less probative weight than that the medical opinion offered by the VA examiner. 

In sum, for these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a spine disorder, to include as secondary to the service-connected PTSD, IBS and GERD. \

Accordingly, based on this record, service connection for a back disorder must be denied.   


II. Left Ankle Disorder 

The RO denied the Veteran's original claim of service connection for a left ankle in a June 2005 rating decision.  The Veteran was notified of this decision and of his appeal rights in a June 10, 2005 letter, but did not perfect a timely appeal of that denial.  Moreover, no new and material evidence pertaining to the Veteran's left ankle was associated with the claims file within one year of the RO's decision. 

The RO denied the Veteran's claim because there was no evidence showing that that the Veteran was diagnosed with a left ankle disorder during service or complained of a left ankle disorder while on active duty. 

The evidence associated with the claims file since the June 2005 rating decision includes a January 2009 statement from G.P. who indicated that he served with the Veteran and remembers the Veteran injuring his ankle while on active duty. 

This evidence is new and material because it relates to an unestablished fact necessary to substantiate the claim, namely, the existence of an in-service injury. 

As the new evidence is neither cumulative nor redundant the claim is therefore reopened.  See 38 C.F.R. § 3.156 (2013).

The reopened claim of service connection for a left ankle disorder will be addressed further hereinbelow.


ORDER

Service connection for a spine disorder is denied. 

As the new and material evidence has been submitted to reopen the claim of service connection for a left ankle disorder, the appeal to this extent is allowed subject to further action discussed hereinbelow.  


REMAND

The Veteran has consistently asserted that he injured his left ankle in service in January 1968 and received treatment at the Naval Hospital at Subic Bay, Philippines.  He reported that, because of this injury and subsequent treatment, he missed ship movement and remained at the Subic Bay Naval Station until the USS Perkins returned three weeks later.  See a June 2006 statement.

The National Personnel Record Center has indicated that there are no records documenting the Veteran's alleged treatment from the Subic Bay Naval Hospital.  The Board notes, however, that the Veteran's service indicate that he had an unauthorized absence from January 3, 1968 to January 4, 1968 resulting in him missing his ship's movement.  

In addition, as mentioned, the Veteran has submitted a lay statement from a fellow service member who recalls that the Veteran injured his ankle while on active duty. 

Based on the information, the Board finds that a VA examination to determine the nature and likely etiology of the claimed left ankle disorder is warranted.

With respect to the Veteran's claimed bone density disorder, while the AMC obtained a requested medical opinion in January 2014, the VA examiner did not address whether the service-connected PTSD, IBS and GERD might have aggravated his diagnosed bone density disorder.  Therefore, the Board finds that a clarifying medical opinion is necessary.  

Finally, in the November 2013 remand, the Board also requested that the Veteran undergo a VA examination to determine the severity of the service-connected IBS and GERD.  Upon review, the Veteran was not afforded such an examination. 

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take all indicated action in order to obtain copies of any outstanding records referable to VA treatment (generated after the last treatment notes of record) for the issues on appeal and associate them with the claims file.  

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO.  

2. The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed left ankle disorder.  

The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the entire record, the examiner should furnish an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left ankle disability had its clinical onset during service or otherwise was related to an injury or other event or incident of the Veteran's period of active service.  

In this capacity the examiner is reminded that the Veteran is competent to report injuring his ankle during service.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The AOJ should arrange for an appropriate health care provider to review the entire record and provide an opinion as to whether it is at least as likely as not, (50 percent probability or greater), that the Veteran has a bone density disorder that was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected PTSD, GERD or IBS, to include the medications used to treat such diseases.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. The AOJ then should have the Veteran scheduled for a VA examination to determine the severity of the service-connected IBS and GERD. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed.

The examiner should address all manifestations of the IBS and GERD, to include whether and to what extent the Veteran experiences bowel disturbance, abdominal distress, diarrhea, constipation, dysphagia, pyrosis, regurgitation, vomiting material weight loss, hematemesis or melena or anemia. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

5. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


